II110th CONGRESS1st SessionS. 1964IN THE SENATE OF THE UNITED STATESAugust 2, 2007Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 FinanceA BILLTo amend title XVIII of the Social Security Act to
		  establish new separate fee schedule areas for physicians’ services in States
		  with multiple fee schedule areas to improve Medicare physician geographic
		  payment accuracy, and for other purposes.1.Establishment of new separate
			 medicare physician fee schedule areas in States with multiple fee schedule
			 areas to improve Medicare physician geographic payment accuracy(a)In
			 generalSection 1848(e) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)) is amended
			 by adding at the end the following new paragraph:(6)Establishment of
				separate fee schedule areas in States with multiple fee schedule areas to
				improve physician geographic payment accuracyFor purposes of
				computing and applying the geographic adjustment factor under subsection
				(b)(1)(C) and this subsection in the case of a State that includes more than
				one fee schedule area—(A)the Secretary shall establish as a separate
				fee schedule area each county or equivalent fee schedule area the geographic
				adjustment factor for which would (if such separate areas are established and
				before taking into account the adjustment under this subparagraph) be 5 percent
				or more above the geographic adjustment factor for such revised locality;
				and(B)for such a
				locality from which a separate fee schedule area is established under
				subparagraph (A), the geographic adjustment factor indices shall in no case be
				less than the geographic adjustment factor otherwise computed if this paragraph
				did not apply.The
				Secretary shall first apply the previous sentence to services furnished during
				2008 and shall again apply it each third year
				thereafter..(b)Offsetting
			 funding through requirement for annual certification of compliance with State
			 licensure requirements for independent diagnostic testing facilities
			 (IDTF)(1)In
			 generalSection 1862(a) of the Social Security Act
			 (42 U.S.C.
			 1395y(a)) is amended—(A)by striking
			 or at the end of paragraph (21);(B)by striking the
			 period at the end of paragraph (22) and inserting ; or;
			 and(C)by inserting after
			 paragraph (22) the following new paragraph:(23)where such expenses are for a diagnostic
				laboratory test under section 1861(s)(3) performed in an independent diagnostic
				testing facility in a State or locality described in section 1861(s)(16) unless
				within the previous 12 months the State or locality (whichever is or are
				applicable) has certified that the facility is in compliance with all
				applicable State (or local) licensure
				requirements..(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to tests
			 performed on or after January 1, 2008.